      Case 2:21-cv-01101-DWL Document 1 Filed 06/24/21 Page 1 of 17




 1   John E. Phillips, Attorney at Law, P.C.
     975 N. Silverbell Rd. #87968
 2
     Tucson, AZ 85754
 3   Telephone: (520) 441-2800
     E-mail: John@Johnephillips.com
 4
     State Bar Number: 015243
 5   Attorney for Plaintiff
 6
                             UNITED STATES DISTRICT COURT
 7                               DISTRICT OF ARIZONA
 8
       Susan Cooper,                                 Case No:
 9                        Plaintiff,
             vs.
10
       The Lincoln National Life Insurance                         Complaint
11     Company; THE REINALT-THOMAS                              (Demand for Jury)
       CORPORATION; Reinalt-Thomas
12
       Corporation dba Discount Tire/America's
13     Tire/Discount Tire Direct; Group Long
       Term Disability Plan for Employees of
14
       THE REINALT-THOMAS
15     CORPORATION,
                          Defendants.
16
17          Now comes the Plaintiff Susan Cooper (hereinafter referred to as the “Plaintiff”),
18   by and through her attorney, John E. Phillips, Attorney at Law, P.C. and complaining
19   against the Defendants, she states:
20                                           Jurisdiction
21      1. Jurisdiction of the Court is based upon the Employee Retirement Income Security
22          Act of 1974 (ERISA); and in particular, 29 U.S.C. §§1132(e)(1) and 1132(f).
23          Those provisions give the district courts jurisdiction to hear civil actions brought
24          to recover employee benefits. In addition, this action may be brought before this
25          Court pursuant to 28 U.S.C. §1331, which gives the Court jurisdiction over actions
26          that arise under the laws of the United States.
27      2. Jurisdiction of the Court is also based upon 28 U.S.C. § 1367(a). This provision
28          gives the district courts supplemental jurisdiction to hear all other claims that are
29          so related to claims in the action within such original jurisdiction that they form


                                              Page 1 of 16
     Case 2:21-cv-01101-DWL Document 1 Filed 06/24/21 Page 2 of 17




 1       part of the same case or controversy under Article III of the United States
 2       Constitution.
 3                                          Parties
 4    3. Plaintiff is a resident of Maricopa County, Arizona.
 5    4. Upon information and belief, THE REINALT-THOMAS CORPORATION and
 6       Reinalt-Thomas Corporation dba Discount Tire/America's Tire/Discount Tire
 7       Direct (hereinafter the “Company”) sponsored, administered, and purchased a
 8       group long term disability insurance policy which was insured by The Lincoln
 9       National Life Insurance Company (hereinafter “Lincoln”). The specific Lincoln
10       Group Disability Policy is known as Policy No. 000010119845 (hereinafter
11       referred to as the “Policy”). The Company’s purpose in sponsoring, administering
12       and purchasing the Lincoln policy was to provide disability insurance for its
13       employees. Upon information and belief, the Lincoln policy may have been
14       included in and part of the Group Long Term Disability Plan for Employees of
15       THE REINALT-THOMAS CORPORATION (hereinafter “Plan”) and was created
16       to provide the Company’s employees with disability benefits. At all times relevant
17       hereto, the Plan constituted an “employee welfare benefit plan” as defined by 29
18       U.S.C. § 1002(1).
19    5. Upon information and belief, Lincoln functioned as the claims administrator of the
20       policy; however, pursuant to the relevant ERISA regulation, the Company and/or
21       the Plan may not have made a proper delegation or properly vested fiduciary
22       authority or power for claim administration in Lincoln. The Company is
23       responsible for Lincoln’s actions and decisions.
24    6. The Company, Lincoln, and the Plan are present within Maricopa County and the
25       events giving rise to this Complaint, including the breech, occurred within the
26       State of Arizona.
27                                          Venue
28    7. Venue is proper in this district pursuant to 29 U.S.C. § 1132(e)(2) and 28 U.S.C. §
29       1391.


                                          Page 2 of 16
     Case 2:21-cv-01101-DWL Document 1 Filed 06/24/21 Page 3 of 17




 1                                   Statement of Facts
 2    8. Plaintiff became disabled under the Policy as she was unable to perform the Main
 3       Duties of her Own Occupation due to medical illness or sickness on September 29,
 4       2016. The specific medical illnesses or sicknesses as determined by Lincoln to be
 5       disabling under the Policy were: delusional paranoid mood-disorder,
 6       schizoaffective disorder, anxiety, panic impaired concentration, and poor
 7       judgment. (Claim File pg. (hereinafter “CF”) 23)
 8    9. Plaintiff also suffers from severe physical impairments, consisting of:
 9       hypertension and obesity as determined by treating physician Dr. Darren Saikely
10       (CF pg. 1492).
11    10. These impairments are indefinite (CF 23).
12    11. Plaintiff began receiving $2,071.97 in monthly, long-term disability benefits from
13       Lincoln, with benefits first payable as of March 28, 2017. (CF 1724)
14    12. The Policy contains a “Mandatory Vocational Rehabilitation Benefit Provision,”
15       requiring beneficiaries take part in a vocational rehabilitation program developed
16       by Lincoln in good faith, absent good cause for not doing so, with input from the
17       beneficiary and the beneficiary’s physician(s), and any prospective employer when
18       appropriate. (CF 376)
19    13. On January 11, 2018, Lincoln’s Vocational Rehabilitation Coordinator Ms. Triska
20       Henry-Byrd informed Plaintiff she would continue to receive long-term disability
21       benefits if she returned to work at a different employer, although it would require
22       communicating with the new employer given the long-term disability benefits
23       would continue dependent on how much Plaintiff earns through the new
24       employment. (CF 286)
25    14. On January 31, 2018, Ms. Henry-Byrd determined Plaintiff would be unable to
26       take part in vocational rehabilitation with good cause existing which “would
27       render the claimant unable to take part in or complete a program…” (CF 291)
28    15. Specifically, Plaintiff was unable to engage in work adjustment training due to
29       back pain. (CF 290)


                                          Page 3 of 16
     Case 2:21-cv-01101-DWL Document 1 Filed 06/24/21 Page 4 of 17




 1    16. On June 28, 2018 Plaintiff spoke with Ms. Henry-Byrd and stated she was
 2       working with an independent vocational rehabilitation provider and had been
 3       looking for a job. (CF 277)
 4    17. Lincoln operated under a conflict of interest in evaluating Plaintiff’s long-term
 5       disability claim due to the fact that it operated in dual roles as the decision maker
 6       with regard to whether Plaintiff was disabled as well as the payor of benefits.
 7    18. Lincoln saved money when it denied Plaintiff’s claim.
 8    19. Lincoln immediately terminated Plaintiff’s long-term disability benefits on the
 9       basis that Plaintiff’s “plan to return to work on a full-time basis” established
10       Plaintiff was “no longer disabled and we are paying benefits to this date.” (CF
11       1368)
12    20. On July 10, 2018, Plaintiff called Lincoln and asked about the status of her claim.
13       In response, Lincoln informed Plaintiff that her stating she planned to return to
14       work closed her claim. (CF 273) Plaintiff responded she did not realize her claim
15       would be closed due to this and that she was mentally ill, but Lincoln informed
16       Plaintiff the decision had been made. (CF 273)
17    21. Lincoln had previously told Plaintiff she could not only seek a return to work, but
18       in fact successfully return to work without loss of benefits dependent on the
19       amount of earnings Plaintiff receives through the new employment. (CF 286)
20    22. On July 24, 2018, Lincoln received Plaintiff’s “request for an appeal to reinstate
21       long term disability benefits” which explained all employers she had contacted
22       had informed Plaintiff they had no positions available due to her disabilities and
23       requested Lincoln review two statements from Plaintiff’s treating physicians. (CF
24       1233)
25    23. The statements from the treating physicians produced on Lincoln’s forms said:
26               Plaintiff is mentally unstable, easily overwhelmed, unable to function in
27               work setting…not able to work in any capacity at this time. Totally
28               disabled indefinitely….mental impairments…class 5 – Patient has
29


                                           Page 4 of 16
     Case 2:21-cv-01101-DWL Document 1 Filed 06/24/21 Page 5 of 17




 1              significant loss of psychological, physiological, personal & social
 2              adjustment (severe limitations) (CF 167).
 3       This establishes continuing, severe disability.
 4    24. On August 22, 2018, Plaintiff called Lincoln to request the status of her appeal and
 5       Lincoln informed Plaintiff her prior letter did not “appeal” the termination of
 6       Plaintiff’s benefits, it stated Plaintiff wanted to “reinstate” the long-term disability
 7       benefits (CF 270) In fact Plaintiff’s letter said both (CF 1233). Lincoln lied.
 8    25. On August 28, 2018, Lincoln determined Plaintiff’s appeal was to be denied on
 9       the basis Plaintiff had reported she was: “returning to work,” “feels great,” and is
10       “functioning well.” (CF 270).
11    26. On October 29, 2018, Lincoln prepared a letter, informing Plaintiff she was able to
12       submit additional information to support continuing disability, when the
13       determination had already been made, but not disclosing the fact that Plaintiff’s
14       appeal had been denied (CF 844).
15
      27. On November 21, 2018, Lincoln prepared a letter informing Plaintiff of their
16
         denial of Plaintiff’s appeal but Plaintiff never received this letter (CF 836).
17
      28. On October 29, 2019, Plaintiff called Lincoln, requesting the status of Plaintiff’s
18
         appeal, Lincoln informed Plaintiff no further appeals would be taken, and this
19
         action follows.
20
      29. Lincoln informed Plaintiff that Plaintiff had until June 28, 2021 to file this lawsuit.
21
         (CF 838)
22
      30. As a result of Lincoln’s actions, Plaintiff was forced into abject poverty, and
23
         ultimately experienced permanent financial harm as a result of filing for early
24
         retirement with the Social Security Administration.
25
                                    Nature of the Complaint
26
                                       Count 1 – ERISA
27
      31. Plaintiff incorporates by reference paragraphs 1-30.
28
29


                                            Page 5 of 16
     Case 2:21-cv-01101-DWL Document 1 Filed 06/24/21 Page 6 of 17




 1    32. Incident to her employment, Plaintiff was a covered employee pursuant to the Plan
 2       and the relevant Policy and a “participant” as defined under 29 U.S.C. §1002(7).
 3       Plaintiff seeks disability income benefits from the Plan and the relevant Policy
 4       pursuant to §502(a)(1)(B) of ERISA, 29 U.S.C. §1132(a)(1)(B), as well as any
 5       other employee benefits she may be entitled to from the Company, the Plan and/or
 6       any other Company Plan as a result of being found disabled in this matter.
 7    33. After working for the Company as a loyal employee for years, Plaintiff became
 8       disabled due to serious physical and psychological conditions and was unable to
 9       work in her Own Occupation as of September 29, 2016.
10    34. Under the Policy, a 180-day “elimination period” in which no benefits are payable
11       followed, with long-term disability benefits first paid to Plaintiff March 28, 2017.
12    35. Defendant has determined Plaintiff’s Own Occupation is as a File Clerk, defined
13       in the United States Department of Labor, Bureau of Labor Statistics’ Dictionary
14       of Occupational Titles (hereinafter “DOT”) number 206.387-034. U.S. Dept. of
15       Labor. Bureau of Labor Statistics. Dictionary of Occupational Titles. 4th ed.,
16       Revised 1991. Vol. I, pg. 176.
17    36. The DOT defines File Clerk (DOT No. 206.387-034) as consisting of:
18              Files records in alphabetical or numerical order, or according to
19              subject matter or other systems: reads incoming material and sorts
20              according to file system. Places cards, forms, microfiche, or other
21              material in storage receptacle, such as file cabinet, drawer, or box.
22              Locates and removes files upon request. Keeps records of material
23              removed, stamps material received, traces missing files, and types
24              indexing information or folders. May verify accuracy of material to
25              be filed. May enter information on records. May examine microfilm
26              and microfiche for legibility using microfilm and microfiche
27              viewers. May color-code material to be filed to reduce filing errors.
28              May be designated according to subject matter such as Change-of-
29


                                          Page 6 of 16
         Case 2:21-cv-01101-DWL Document 1 Filed 06/24/21 Page 7 of 17




 1                  Address Clerk (clerical); or according to material filed, such as File
 2                  Clerk, Correspondence (clerical).
 3        37. The DOT further defines File Clerk (DOT No. 206.387-034) as a “light1” strength
 4           occupation. Id.
 5        38. The DOT further defines File Clerk (DOT No. 206.387-034) as a “Reasoning
 6           Development Level 32” occupation. Id.
 7        39. The DOT further defines File Clerk (DOT No. 206.387-034) as a “Mathematical
 8           Development Level 23” occupation. Id.
 9        40. The DOT further defines File Clerk (DOT No. 206.387-034) as a “Language
10           Development Level 34” occupation. Id.
11
12
13
14
     1
       The DOT defines “light” work as: exerting up to 20 pounds of force occasionally (i.e.
     one-third of the time), and/or up to 10 pounds of force frequently (i.e. one to two-thirds
15   of the time), and/or a negligible amount of force constantly (i.e. two-thirds or more of the
16   time). .S. Dept. of Labor. Bureau of Labor Statistics. Dictionary of Occupational Titles.
     4th ed., Revised 1991. Vol. II, Appendix C – Components of the Definition Trailer, pg.
17   1013.
18
     2
       The DOT defines “reasoning development level 3” as work involving: “apply
19   commonsense understanding to carry out instructions furnished in written, oral, or
20   diagrammatic form. Deal with problems involving several concrete variables in or from
     standardized situations.” Id. at pg. 1011.
21
22
     3
      The DOT defines “mathematical development level 2” as work involving: “add,
     subtract, multiply, and divide all units of measure. Perform the four operation with like
23   common and decimal fractions. Compute ratio, rate, and percent. Draw and interpret bar
24   graphs. Perform arithmetic operations involving all American monetary units..” Id.
25   4
       The DOT defines “reasoning development level 3” as work involving: “Reading: read a
26   variety of novels, magazines atlases, and encyclopedias. Read safety rules, instructions in
     the use and maintenance of shop tools and equipment, and methods and procedures in
27   mechanical drawing and layout work.; Writing: Write reports and essays with proper
28   format, punctuation, spelling, and grammar, using all parts of speech.; Speaking: Speak
     before an audience with poise, voice control, and confidence, using correct English and
29   well-modulated voice.” Id.


                                              Page 7 of 16
     Case 2:21-cv-01101-DWL Document 1 Filed 06/24/21 Page 8 of 17




 1    41. Plaintiff has remained “disabled” as that term is defined in the relevant Policy
 2       provisions, continuously since September 29, 2016 and has not been able to return
 3       to work in any occupation as a result of her serious medical and psychological
 4       conditions.
 5    42. The relevant Lincoln policy and definition of disability governing Plaintiff’s long-
 6       term disability claim is as follows:
 7           a. DISABILITY or DISABLED means Total Disability or Partial Disability.
 8           b. TOTAL DISABILITY or TOTALLY DISABLED will be defined as
 9              follows:
10              1. During the Elimination Period and Own Occupation Period, it means
11                  that due to an Injury or Sickness the Insured Employee is unable to
12                  perform each of the Main Duties of his or her Own Occupation.
13              2. After the Own Occupation Period, it means that due to an Injury or
14                  Sickness the Insured Employee is unable to perform each of the Main
15                  Duties of any occupation which his or her training, education or
16                  experience will reasonably allow.
17           c. PARTIAL DISABILITY or PARTIALLY DISABLED will be defined as
18              follows:
19              1. During the Elimination Period and Own Occupation Period, it means
20                  that due to an Injury or Sickness the Insured Employee:
21                     a. is unable to perform one or more of the Main Duties of his or her
22                         Own Occupation; or is unable to perform such duties full-time;
23                         and
24                     b. is engaged in Partial Disability Employment.
25              2. After the Own Occupation Period, it means that due to an Injury or
26                  Sickness the Insured Employee:
27                     a. is unable to perform one or more of the Main Duties of any
28                         occupation which his or her training, education or experience
29


                                           Page 8 of 16
     Case 2:21-cv-01101-DWL Document 1 Filed 06/24/21 Page 9 of 17




 1                         will reasonably allow; or is unable to perform such duties full-
 2                         time; and
 3                     b. is engaged in Partial Disability Employment.
 4           d. PARTIAL DISABILITY EMPLOYMENT means the Insured Employee is
 5              working at his or her Own Occupation or any other occupation; however,
 6              because of a Partial Disability:
 7              1. the Insured Employee's hours or production is reduced;
 8              2. one or more Main Duties of the job are reassigned; or
 9              3. the Insured Employee is working in a lower-paid occupation.
10                  i. During Partial Disability Employment, his or her current earnings:
11              1. must be at least 20% of Pre-disability Income; and
12              2. may not exceed the percentage specified in the Partial Disability Benefit
13                  section. (Claim File, pgs. 348-350)
14    43. Under the Policy, the Own Occupation period extends 24 months after the
15       Elimination Period, meaning the Own Occupation period applied from March 28,
16       2017 through March 28, 2019, followed by the Any Occupation period extending
17       from March 28, 2019 through Plaintiff’s Social Security normal retirement age,
18       that being July 28, 2021. (CF 344)
19    44. On January 31, 2018, Lincoln concluded Plaintiff was not able to return to even
20       part time gainful employment due to what are permanent mental conditions and
21       physical conditions (CF 284).
22    45. On June 28, 2018, Plaintiff’s benefits were terminated on the basis that Lincoln
23       was “informed on 6/28/2018 that you plan to return to work on a full-time basis.”
24       (CF 1368).
25    46. On July 10, 2018, Plaintiff informed Lincoln that she was not aware her stating an
26       intent to seek a part-time job would result in termination of her benefits and
27       Plaintiff informed Lincoln she was mentally ill. (CF 273)
28
29


                                          Page 9 of 16
     Case 2:21-cv-01101-DWL Document 1 Filed 06/24/21 Page 10 of 17




 1    47. In fact, on January 16, 2018, Lincoln had informed Plaintiff she could return to
 2       work and benefits would still be payable, subject to the amount of earnings
 3       Plaintiff received from any new employment. (CF 286)
 4    48. Plaintiff’s report of a mere intent to seek a part-time job is not, and cannot be,
 5       evidence that Plaintiff was capable of performing all the Main Duties of her Own
 6       Occupation, or all the Main Duties of Any Occupation as the hope of obtaining
 7       work at some point in the future does not establish an actual ability to perform the
 8       Main Duties of Plaintiff’s Own Occupation or Any Occupation.
 9    49. On July 20, 2018, Plaintiff again informed Lincoln she was unemployed and she
10       wanted to have her long-term disability benefits reinstated due to Plaintiff’s
11       mental and physical disabilities.
12    50. On August 28, 2018, Lincoln determined Plaintiff’s appeal was to be denied on
13       the basis Plaintiff had reported she was: “returning to work,” “feels great,” and is
14       “functioning well.” (CF 250)
15    51. On November 21, 2018, Lincoln prepared a letter informing Plaintiff that Lincoln
16       had reviewed all medical evidence and concluded Plaintiff was not Totally
17       Disabled from performing the Main Duties of Plaintiff’s Own Occupation and
18       Plaintiff’s appeal was denied. (CF 836)
19    52. During the course of Lincoln’s denial of Plaintiff’s appeal, Lincoln obtained a
20       report from an individual mysteriously identified as “AMAMA3” and Lincoln’s
21       denial of Plaintiff’s appeal was based on the report of AMAMA3 (Claim File, pgs.
22       841-843).
23    53. Lincoln did not give this report to Plaintiff.
24    54. Lincoln is required to provide a “full and fair review” of Plaintiff’s appeal of the
25       termination of her long-term disability benefits under 29 C.F.R. § 2560.503-
26       1(h)(2).
27    55. In order to provide a full and fair review, Lincoln is required under 29 C.F.R. §
28       2560.503-1(h)(3)(iv) to provide to Plaintiff, identification of all medical or
29       vocational experts whose advice was obtained on behalf of the plan in connection


                                             Page 10 of 16
     Case 2:21-cv-01101-DWL Document 1 Filed 06/24/21 Page 11 of 17




 1       with a claimant's adverse benefit determination, without regard to whether the
 2       advice was relied upon in making the benefit determination. This is due process.
 3    56. Lincoln’s failure to provide the identification and views of medical expert
 4       AMAMA3 is a denial of due process and a violation of ERISA.
 5    57. Under 29 C.F.R. § 2560.503-1(h)(4)(i), Lincoln was also required to provide
 6       Plaintiff with any new or additional evidence considered, relied upon, or generated
 7       by the plan, insurer, or other person making the benefit determination in
 8       connection with the claim as soon as possible and sufficiently in advance of the
 9       date on which the notice of adverse benefit determination on review is required to
10       be provided to give the claimant a reasonable opportunity to respond prior to that
11       date. Lincoln’s failure to provide the identification and views of AMAMA3 is a
12       denial of due process and a violation of ERISA, but the failure to provide this
13       information prior to Plaintiff’s response being due was a further violation of
14       ERISA.
15    58. Lincoln is under an obligation to provide claimants and beneficiaries a description
16       of any additional material or information necessary for the claimant to perfect the
17       claim and an explanation of why such material or information is necessary, under
18       29 C.F.R. § 2560.503-1(g)(iii).
19    59. At no point did Lincoln inform Plaintiff that the medical statements of treating
20       physicians Drs. Elizabeth Brown and Risa Newell were insufficient in establishing
21       continuing eligibility for long-term disability benefits, and only in denying
22       Plaintiff’s appeal did Lincoln prepare a letter informing Plaintiff the statements
23       completed by Drs. Brown and Newell contained “no specific restrictions or
24       limitations” which would support continuation of long-term disability benefits
25       under the Policy. (CF 837)
26    60. Drs. Brown and Newell’s medical statements are on Lincoln’s very own forms and
27       actually do contain specific restrictions and limitations precluding Plaintiff from
28       performing the Main Duties of Plaintiff’s Own Occupation, or Any Occupation.
29


                                           Page 11 of 16
     Case 2:21-cv-01101-DWL Document 1 Filed 06/24/21 Page 12 of 17




 1    61. Lincoln violated 29 C.F.R. §§ 2560.503-1(h)(3)(iv), 2560.503-1(h)(4)(i),
 2       2560.503-1(g)(iii) and did not provide a full and fair review of Plaintiff’s appeal of
 3       the termination of Plaintiff’s long-term disability benefits.
 4    62. Nothing in the Policy suggests a report of an intent to seek work is even relevant
 5       evidence concerning the question of Plaintiff being unable to perform the Main
 6       Duties of her Own Occupation.
 7    63. Lincoln was required to have a “meaningful dialogue” with Plaintiff prior to
 8       taking any adverse benefit determination, including both the initial termination of
 9       Plaintiff’s long-term disability benefits as well as the denial of Plaintiff’s appeal.
10       If Lincoln required more information to make a reasoned decision, they must ask
11       for it. Booton v. Lockheed Medical Benefit Plan, 110 F.3d 1461, 1463 (9th
12       Cir.1997).
13    64. Instead, Lincoln terminated Plaintiff’s disability benefits on Plaintiff’s dream that
14       Plaintiff planned to seek work, decided to stand by this decision, declined to
15       actually inform Plaintiff of this decision for months, and misinformed Plaintiff that
16       the basis of Lincoln’s denial of Plaintiff’s appeal was on the basis of an invalid
17       medical report from an anonymous, purported nurse only known as “AMAMA3.”
18       Lincoln violated ERISA in failing to provide Plaintiff a full and fair review.
19             Count II – Breach of Contract and Violation of Arizona Law
20    65. Plaintiff incorporates by reference paragraphs 1-64.
21    66. Under A.R.S. § 20-1402(a)(1), each group disability policy shall contain in
22       substance a provision that: “in the absence of fraud, all statements made by the
23       policyholder or by any insured person shall be deemed representations and not
24       warranties, and that no statement made for the purpose of effecting insurance shall
25       avoid such insurance or reduce benefits unless contained in a written instrument
26       signed by the policyholder or the insured person, a copy of which has been
27       furnished to the policyholder or to the person or beneficiary.”
28    67. In accordance with A.R.S. § 20-1402(a)(1), the Policy states:
29


                                           Page 12 of 16
     Case 2:21-cv-01101-DWL Document 1 Filed 06/24/21 Page 13 of 17




 1              In the absence of fraud, all statements made by the Policyholder and by
 2              Insured Employees are representations and not warranties. No statement
 3              made by an Insured Employee will be used to contest the coverage
 4              provided by this Policy, unless:
 5                     1. it is contained in a written statement signed by that Insured
 6                     Employee; and
 7                     2. a copy of the statement has been furnished to that Insured
 8                     Employee.
 9    68. The sole basis Lincoln terminated Plaintiff’s long-term disability benefits was on
10       the basis that Plaintiff had reported an intent to seek part-time work, although on
11       appeal, Lincoln adds Plaintiff verbally reported she felt great and was functioning
12       well. None of these verbal representations constitute relevant evidence even
13       suggesting Plaintiff can perform the Main Duties of her Own Occupation, the
14       relevant standard under the Policy.
15    69. Lincoln’s reliance on Plaintiff’s representations in support of termination of
16       Plaintiff’s benefits is a breach of the contract, a contract provision as required
17       under A.R.S. § 20-1402(a)(1).
18    70. Under 29 U.S.C. § 1144(a), ERISA preempts state laws as they may relate to any
19       employee benefit plan, but under 29 U.S.C.§ 1144(b)(2)(A) state laws regulating
20       insurance are an exception to preemption.
21    71. As A.R.S. § 20-1402(a)(1) is a state law regulating insurance, it is exempted from
22       preemption. But even if it were not, the Policy provision itself is valid and binding
23       on the parties.
24    72. The sole basis of the termination of Plaintiff’s long-term disability benefits was on
25       the basis of Plaintiff’s verbal representation that she intended to seek work,
26       Lincoln ‘s termination of Plaintiff’s benefits on the basis of Plaintiff’s
27       representations in violation of A.R.S. § 20-1402(a)(1) and the Policy, breaching
28       the contract and also violating state law.
29       Count III – Breach of Implied Covenant of Good Faith and Fair Dealing


                                           Page 13 of 16
     Case 2:21-cv-01101-DWL Document 1 Filed 06/24/21 Page 14 of 17




 1    73. Plaintiff incorporates by reference paragraphs 1-72.
 2    74. The law implies a covenant of good faith and fair dealing in every contract.
 3       Wagenseller v. Scottsdale Memorial Hospital, 147 Ariz. 370, 383, 710 P.2d 1025,
 4       1038 (1985); see also: Restatement (Second) of Contracts § 205 (1981).
 5
      75. As recognized by the Supreme Court of Arizona, when an insurer is faced with a
 6
         conflict of interest, the proper procedure is not to “betray” one insured to protect
 7
         the company’s own purse, but to represent each insured independently. Rawlings
 8
         v. Apodaca, 151 Ariz. 149, 726 P.2d 565, 569 (Ariz. 1986).
 9
10    76. Lincoln was aware Plaintiff could not return to work, as determined by Lincoln’s

11       own Vocational Rehabilitation Coordinator Ms. Triska Henry-Byrd. (CF 284)

12    77. Lincoln was aware Ms. Henry-Byrd informed Plaintiff she could return to work
13       and not endanger her receipt of long-term disability benefits, subject to the amount
14       of earnings Plaintiff was to receive in any new employment. (CF 286)
15    78. Lincoln was aware Plaintiff suffered from debilitating mental impairments,
16       delusional paranoid mood disorder and panic impaired concentration in particular,
17
         that would necessarily have to be considered in interpreting any representations
18
         made by Plaintiff.
19
      79. As recognized by the Rawlings Court, the “the implied covenant of good faith and
20
         fair dealing can be breached even though the company performs its express
21
22       covenants under the insurance contract. The implied covenant is breached,

23       whether the carrier pays the claim or not, when its conduct damages the very

24       protection or security which the insured sought to gain by buying insurance.” Id. at
25       573.
26    80. Lincoln not only failed to perform its express covenants under the Policy, Lincoln
27       did so to its advantage in terminating Plaintiff’s claim for benefits, which was the
28       very protection or security Plaintiff sought to gain by buying insurance.
29


                                          Page 14 of 16
      Case 2:21-cv-01101-DWL Document 1 Filed 06/24/21 Page 15 of 17




 1      81. Lincoln abused, horrifically, Plaintiff by exploiting Plaintiff’s mental illness to
 2          Lincoln’s own advantage as demonstrated by:
 3               a. Informing Plaintiff she could seek work without endangering Plaintiff’s
 4                  long-term disability benefits.
 5
                 b. Terminating Plaintiff’s long-term disability benefits on the sole basis that
 6
                    Plaintiff represented she intended to seek work in violation of state law and
 7
                    the Policy.
 8
                 c. Deciding Plaintiff’s appeal would be denied again on this basis, yet
 9
10                  informed Plaintiff the appeal would be denied on the basis of an

11                  anonymous medical report.

12      82. As recognized by Rawlings Court, the intent required is that of an “evil hand” or
13          the “intent to do the act.” Id. at 576. An “evil mind” is not required, although the
14          circumstances clearly demonstrate this as well. All that is required to support
15          additional, punitive damages, as to the violation of the implied covenant of good
16          faith and fair dealing is proof that Lincoln intended its act or omission, lacking a
17
            founded belief that such conduct was permitted by the Policy. Id.
18
        83. Lincoln violated the implied covenant of good faith and fair dealing.
19
            WHEREFORE, Plaintiff prays for judgment as follows:
20
            A.      For an immediate Order, directing the parties file a copy of all evidence
21
     available to them;
22
            B.      For an Order, determining Plaintiff is disabled on the evidence of record,
23
     under the Policy de novo;
24
            C.      For an Order, directing Lincoln pay Plaintiff’s long-term disability benefits
25
     she is owed under the Policy through July 28, 2021, the maximum benefit period,
26
     amounting to $51,799.25;
27
            D.      For an Order, enjoining Lincoln from reducing beneficiaries’ benefits on
28
     the basis of statements made by the beneficiaries.
29


                                              Page 15 of 16
      Case 2:21-cv-01101-DWL Document 1 Filed 06/24/21 Page 16 of 17




 1         E.     For an Order, providing equitable relief under 29 U.S.C. § 1132(a)(3),
 2   enjoining Lincoln from refusing to disclose the identities and views of medical and
 3   vocational experts obtained on behalf of the plan in connection with an adverse benefit
 4   determination, prior to Lincoln rendering the adverse benefit determination;
 5         F.     For attorney’s fees and costs incurred as a result of prosecuting this suit
 6   pursuant to A.R.S. § 12-341.01(A).
 7         G.     For punitive damages to be determined by a jury.
 8         H.     Imposition of a constructive trust;
 9         I.     A demand for Jury is hereby made; and
10         J.     For such other and further relief as the Court deems just and proper.
11         DATED this 24th day of June, 2021.
12
13                                     /s/John E. Phillips
                                       JOHN E. PHILLIPS,
14                                     Attorney at Law, P.C.
15                                     Attorney for Plaintiff

16
17
18
19
20
21
22
23
24
25
26
27
28
29


                                            Page 16 of 16
 1    Case 2:21-cv-01101-DWL Document 1 Filed 06/24/21 Page 17 of 17

 2                                         VERIFICA nON

 3
      STATE OF ARIZONA                    )
 4.                                       )ss:
      COUNTY OF MARICOPA                  )
 5

 6       Susan Cooper, being first duly sworn, under oatil states:

 7       1. I am tile Plaintiff in tile above-entitled matter.

 8       2. 1 make tilis Verification based upon my personal knowledge, information or belief.

 9       3. I have read the foregoing Complaint and know the contents tilerein.

10       4. 111e facts and matters alleged in tile Complaint arc true in substance and in fact to

II    the best of my knowledge, exeept to tilose matters alleged on information and belief and,

12    as to those I believe them to be true.

13

14
                                                  k~,~
                                                 / Susan Cooper

15          SUBSCRIBED AND SWORN to before me on tilis               QJ day of \»,         AA /J .    2021,
      by Susan Cooper.                                                              ~
16

17
                                                  Notary Pub Ii c
18

19    My Commission Expires:

20

21

22

23

24                                                                     .luh' E. Phillip~ Atto,.,,:y nt Law. r.c.
                                                                                 '175 N. Sil"'rbell Rd     #~79fiX
                                                  P'W I 01" I                              TlIc~",.   AZ    ~5754
2S                                                                                Telel'''''": (S2D) 441·2~!KJ
                                                                            E·111l1it Joh@JoI"Cllhillii:\i.com
                                                                                   S~II" Bur Numi"cr: () I 5~43
